NUMBER 13-21-00130-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI — EDINBURG

                          IN RE JON MICHAEL POLLOCK


                        On Petition for Writ of Mandamus.


                                         ORDER

               Before Justices Benavides, Hinojosa, and Silva
                             Order Per Curiam

       On April 30, 2021, relator Jon Michael Pollock filed a petition for writ of mandamus

through which he contends that the trial court abused its discretion by issuing an April 9,

2021 order requiring Pollock to produce his medical and mental health records. Relator

also filed a motion to stay the trial court’s April 9, 2021 order.

       The Court, having examined and fully considered the motion to stay, is of the

opinion that it should be granted. Accordingly, we grant relator’s motion and we order the

trial court’s April 9, 2021 order to be stayed pending further order of this Court or the
resolution of this original proceeding. See TEX. R. APP. P. 52.10 (“Unless vacated or

modified, an order granting temporary relief is effective until the case is finally decided.”).

We request that the real party in interest, Madison Eckles, or any others whose interest

would be directly affected by the relief sought, file a response to the petition for writ of

mandamus on or before the expiration of ten days from the date of this order. See id. R.

52.2, 52.4, 52.8.


                                                                 PER CURIAM



Delivered and filed on the
3rd day of May, 2021.




                                              2